Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0046771, filed on 04/17/20.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Teoh (US 2016/0091559). 
6.	Regarding claim 1, Teoh teaches A test apparatus for testing semiconductor packages [Figures 1-5, a test apparatus for testing semiconductor packages is taught], comprising: a test head having a test area [Figures 1-5, a test head having a testing area is shown]; 5a socket board combined to the test area of the test head, the socket board including a socket body and an active device attached on a first surface of the socket body, the active device configured to operate a semiconductor package [Figures 1-5, a socket board is formed by upper guide 11, lower guide and wire jack 21, includes a socket body and an active device attached on a first surface of the socket body, the active body is configured to operate a semiconductor package]; and a heat exchanger arranged on an upper portion of the test head, the heat exchanger being in contact with the socket board [Figures 1-5, a heat exchanger fan 14 is arranged on an upper portion of the test head, the heat exchanger 14 is in contact with the socket board via another unit].
7.	Regarding claim 14, Teoh teaches further comprising a test chamber combined to the test head to provide a test space configured to enclose the semiconductor package and to separate the semiconductor package from surroundings such that the semiconductor package is maintained in the test space [Figures 1-5, a test chamber is combined to the test head to provide a test space, see Abstract, P(0040, 0043)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh (US 2016/0091559) in view of Gopal et al. (US 2006/0066293). (“Gopal”).
10.	Regarding claim 15, Teoh teaches An automatic test equipment for automatically testing semiconductor packages [Figures 1-5, an automatic test equipment for automatically testing semiconductor packages is taught], comprising: a socket board configured that a semiconductor package is secured on the socket board [Figures 1-5, a socket board is formed by upper guide 11, lower guide and wire jack 21, configured that a semiconductor package is secured on the socket board]; a heat exchanger making contact with the socket board [Figures 1-5, a heat exchanger 14 is in contact with the socket board via another unit]; 10a test chamber configured to provide a test space isolated from outside while the semiconductor package is tested in the test chamber [Figures 1-5, a test chamber enclosure 15 is shown]. 
Teoh does not explicitly teach a pusher arranged in the test chamber and configured to push the semiconductor packages in a test tray towards the socket board.
However, Gopal teaches a pusher arranged in the test chamber and configured to push the semiconductor packages in a test tray towards the socket board [Figures 3-4, a pusher to push/feed/convey the semiconductor packages is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Teoh with Gopal. Doing so would allow Teoh to comprise a pusher to feed the semiconductor packages onto the socket board for testing and hence improve the arrangement.

Allowable Subject Matter
11.	Claims 2-13, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Claims 2-13, 16-20 states:
2. The test apparatus of claim 1, wherein the test head includes a head chamber, a test channel arranged in the head chamber, a base board electrically connected to the test channel, wherein the base board includes the test area, and wherein the socket board is arranged on the test area of the base board, and a plurality of 15base connectors arranged in the base board around the test area.  
3. The test apparatus of claim 2, wherein the heat exchanger includes: a heat box arranged on the base board at the test area, the heat box configured to store a temperature control fluid conducting a heat exchange with the socket board; 20a reservoir arranged at an exterior of the base board, the reservoir configured to accommodate the temperature control fluid; and a flow line connected to the heat box and the reservoir, the flow line configured that the temperature control fluid flows between the heat box and the reservoir through the flow line.  
4. The test apparatus of claim 3, wherein the heat box is disposed in a recess formed in the test area of the base board such that an upper surface of the heat box is coplanar with an upper surface of the base board.  
5. The test apparatus of claim 4, wherein the heat box includes at least a receiver that is recessed from the upper surface thereof and receives the active device of the socket board such that a rear portion of the socket board makes contact with the upper surface of the heat box.  
106. The test apparatus of claim 4, wherein the socket board further includes a thermal adhesive and a heat transfer plate, the thermal adhesive formed on the first surface of the socket body, the thermal adhesive covering the active device along a surface profile of the active device, the heat transfer plate contacting the thermal adhesive on a first surface of the heat transfer plate and having a flat second surface opposite to the first surface, 15wherein the heat box has a flat upper surface, and wherein the socket board is combined to the base board in such a configuration that the flat upper surface of the heat box makes contact with the flat second surface of the heat transfer plate.  
207. The test apparatus of claim 3, wherein the flow line includes: a supply line connected to the heat box in the base board and configured to supply the temperature control fluid into the heat box from the reservoir; a discharge line connected to the heat box in the base board and configured to discharge 37Attorney Docket No.: SAM-58214 the temperature control fluid from the heat box into the reservoir; a flow controller arranged on one of the supply line and the discharge line and configured to control a flux of the temperature control fluid flowing through the supply line and the discharge line; and 5a local temperature controller arranged on the supply line, and configured to individually control a temperature of the temperature control fluid in the heat box.  
8. The test apparatus of claim 7, further comprising a temperature control center connected to the flow controller and the local temperature controller to control a supply flux, which 10is a flux of the temperature control fluid supplied into the heat box, and a discharge flux, which is a flux of the temperature control fluid discharged from the heat box, until the socket board is set to a test temperature.  
9. The test apparatus of claim 2, wherein the socket board further includes a thermal 15adhesive and a heat transfer plate, wherein the thermal adhesive covers a rear portion of the socket body and the active device along a surface profile of the socket body and the active device, and wherein the heat transfer plate contacts the thermal adhesive on a first surface of the heat transfer plate and having a flat second surface opposite to the first surface.  
10. The test apparatus of claim 9, wherein the heat exchanger includes: a heat body arranged at an upper portion of the base board at the test area, the heat body having a flat upper surface being in contact with the flat second surface of the heat transfer plate 38Attorney Docket No.: SAM-58214 and configured to conduct a heat exchange with the socket board; a temperature control line connected to the heat body and configured to control temperature of the heat body; and a connector connected to the temperature control line and the heat body to selectively heat 5or cool down the heat body.  
11. The test apparatus of claim 10, wherein the heat body includes a Peltier module and the temperature control line includes a power line for applying an electric power to the Peltier module, and 10wherein the connector includes a switch selectively switching on or off the electric power to the Peltier module at the test area of the base board such that the heat body is selectively heated by the Peltier module.  
12. The test apparatus of claim 10, wherein the heat body includes a heat sink and the 15temperature control line includes a dissipating line configured to dissipate heat from the heat sink, and wherein the connector includes a heat block configured to selectively block a heat transfer between the heat sink and the dissipating line.  
2013. The test apparatus of claim 10, further comprising a temperature control center connected to the temperature control line and the connector, and configured to individually control a temperature of each heat body until the socket board is set to a test temperature.

16. The automatic test equipment of claim 15, further comprising: a test head having a test area to which the socket board combined in such a configuration that the semiconductor package is arranged on an upper portion of the socket board; and an active device configured to operate the semiconductor package, the active device provided in a rear portion of the socket board, 20wherein the test head includes a head chamber, a test channel arranged in the test chamber, a base board shaped into a plate that is electrically connected to the test channel and combined to the head chamber, and wherein the base board is divided into a plurality of test areas and a plurality of socket 40Attorney Docket No.: SAM-58214 boards is arranged on the plurality of test areas of the base board, respectively, and a plurality of base connectors arranged in the base board around each of the test areas.  
17. The automatic test equipment of claim 16, wherein the heat exchanger includes: 5a heat box arranged at an upper portion of the base board at the test area and configured to store a temperature control fluid conducting a heat exchange with the socket board; a reservoir arranged at an exterior of the base board and configured to accommodate the temperature control fluid; and a flow line connected to the heat box and the reservoir, the flow line configured that the 10temperature control fluid flows between the heat box and the reservoir through the flow line.  
18. The automatic test equipment of claim 17, wherein the heat box is disposed in a recess formed on an upper portion of the test area of the base board such that an upper surface of the heat box is coplanar with an upper surface of the base board, 15wherein the socket board includes a socket body, the active device disposed on a rear surface of the socket body, a thermal adhesive covering the rear surface of the socket body and the active device along a surface profile of the active device, and a heat transfer plate contacting the thermal adhesive on a first surface of the heat transfer plate and having a flat second surface opposite to the first surface, 20wherein the heat box has a flat upper surface, and wherein the socket board is combined to the base board in such a configuration that the flat upper surface of the heat box makes contact with the flat second surface of the heat transfer plate.  
19. The automatic test equipment of claim 17, wherein the flow line includes: a supply line connected to the heat box in the base board and configured to supply the temperature control fluid into the heat box from the reservoir; 5a discharge line connected to the heat box in the base board and discharging the temperature control fluid from the heat box into the reservoir; at least a flow controller arranged on at least one of the supply line and the discharge line and configured to control a flux of the temperature control fluid flowing through the supply line and the discharge line; and 10a local temperature controller arranged on the supply line to individually control a temperature of the temperature control fluid in the heat box.  
20. The automatic test equipment of claim 19, further comprising a temperature control center electrically connected to the local temperature controller and the flow controller to 15individually control a temperature of a heat body until the socket board is set to a test temperature.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mok et al. (US 2008/0090429), see Figure 72, Abstract teaches a system for testing and packaging IC. A DUT wafer on a carrier, socket, a cooling system is shown. 
	Gopal et al. (US 11,061,069), see Figures 1, 4, a DUT on a socket is shown, heat exchanger is shown, housing is shown.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868